 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7

 8
     UNITED STATES OF AMERICA,         )
 9                                     )
                           Plaintiff,  )              NO. CR 19-112 RAJ
10                                     )
11                                     )              STIPULATION AND ORDER
                v.                     )              TO EXTEND DATE FOR
12                                     )              FILING PRETRIAL MOTIONS
     JESUS HERNANDEZ,                  )
13
                                       )
14                         Defendant. )
     _________________________________ )
15

16          It is stipulated by and between the United States of America, by Assistant

17   United States Attorney Tobias Tobler, and defendant Jesus Hernandez, by his
18
     attorney Ralph Hurvitz, that the date for filing of pretrial motions be extended from
19
     July 11, 2019 to July 25, 2019.
20

21          Mr. Hernandez is charged with possession with intent to distribute

22   methamphetamine, possession with intent to distribute heroin, and felon in
23
     possession of a firearm. Trial is presently scheduled for August 19, 2019.
24

25

26


      STIPULATION AND ORDER
      TO EXTEND PTM DEADLINE – 1
 1          Counsel needs additional time to determine, research, and draft necessary
 2
     pretrial motions. The parties agree that an extension of the time for filing pretrial
 3
     motions is in the interest of justice.
 4

 5          Dated this 11th day of July, 2019.

 6
                                                 s/Tobias Tobler
 7
                                                 TOBIAS TOBLER
 8                                               Assistant United States Attorney
                                                 700 Stewart Street
 9                                               Suite 5220
10                                               Seattle WA 98101
                                                 Tel: (206)553-1635
11                                               Email: tobias.tobler@usdoj.gov
12
                                                 s/Ralph Hurvitz
13                                               RALPH HURVITZ
                                                 Attorney for Defendant
14                                               WSBA 7365
15                                               P.O. Box 25642
                                                 Seattle WA 98165
16                                               Tel: (206)223-1747
                                                 Email: ralph@hurvitz.com
17

18

19

20

21

22

23

24

25

26


      STIPULATION AND ORDER
      TO EXTEND PTM DEADLINE – 2
 1                                           ORDER
 2
            The court has considered the stipulation of the parties concerning an
 3
     extension of the date for filing pretrial motions in this case. The court finds that the
 4

 5   ends of justice would be served by such an extension.

 6          The date for filing pretrial motions, including motions in limine, in this case
 7
     is hereby extended to July 25, 2019.
 8
          Dated this 17th day of July, 2019.
 9

10

11                                                     A
                                                       The Honorable Richard A. Jones
12                                                     United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION AND ORDER
      TO EXTEND PTM DEADLINE – 3
